           Case 2:20-bk-11072-SK Doc 68 Filed 01/10/21                                            Entered 01/10/21 21:30:14                        Desc
                               Imaged Certificate of Notice                                       Page 1 of 3
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-11072-SK
Tiffany White                                                                                                          Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0973-2                                                  User: tmayC                                                                 Page 1 of 2
Date Rcvd: Jan 08, 2021                                               Form ID: van150                                                           Total Noticed: 13
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 10, 2021:
Recip ID                 Recipient Name and Address
db                     + Tiffany White, 1310 Marion Ave., Lancaster, CA 93535-4834
cr                     + Wilmington Savings Fund Society,, Robertson, Anschutz, Schneid & Crane LLC, 10700 Abbotts Bridge Road, Suite 170, Duluth, GA
                         30097-8461
40141525               + CarMax Auto Finance dba CarMax Business Services,, 225 Chastain Meadows Court,, Suite 210, Kennesaw, GA 30144-5942
40120781               + Quality Loan Service CORP, 2763 Camino DeI Rio S, San Diego, CA 92108-3708

TOTAL: 4

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       EDI: EDD.COM
                                                                                        Jan 09 2021 06:48:00      Employment Development Dept., Bankruptcy
                                                                                                                  Group MIC 92E, P.O. Box 826880, Sacramento,
                                                                                                                  CA 94280-0001
smg                       EDI: CALTAX.COM
                                                                                        Jan 09 2021 06:48:00      Franchise Tax Board, Bankruptcy Section MS:
                                                                                                                  A-340, P.O. Box 2952, Sacramento, CA
                                                                                                                  95812-2952
smg                       Email/Text: finance.bankruptcy@lacity.org
                                                                                        Jan 09 2021 04:57:00      Los Angeles City Clerk, P.O. Box 53200, Los
                                                                                                                  Angeles, CA 90053-0200
cr                     + Email/Text: bknotice@mccarthyholthus.com
                                                                                        Jan 09 2021 04:57:00      Deutsche Bank National Trust Company, as
                                                                                                                  Trustee,, c/o McCarthy & Holthus, LLP, 411 Ivy
                                                                                                                  Street, San Diego, CA 92101-2108
40243720                  Email/Text: jennifer.chacon@spservicing.com
                                                                                        Jan 09 2021 04:58:00      Deutsche Bank National Trust Company, c/o
                                                                                                                  Select Portfolio Servicing, Inc., P.O. Box 65250,
                                                                                                                  Salt Lake City, UT 84165-0250
40189738                  EDI: ECMC.COM
                                                                                        Jan 09 2021 06:48:00      Educational Credit Management Corporation, PO
                                                                                                                  Box 16408, St. Paul, MN 55116-0408
40266330                  EDI: CALTAX.COM
                                                                                        Jan 09 2021 06:48:00      FRANCHISE TAX BOARD, BANKRUPTCY
                                                                                                                  SECTION MS A340, PO BOX 2952,
                                                                                                                  SACRAMENTO CA 95812-2952
40129673                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jan 09 2021 04:05:57      LVNV Funding, LLC, Resurgent Capital Services,
                                                                                                                  PO Box 10587, Greenville, SC 29603-0587
40131375                  Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jan 09 2021 04:10:39      Pinnacle Credit Services, LLC, Resurgent Capital
                                                                                                                  Services, PO Box 10587, Greenville, SC
                                                                                                                  29603-0587

TOTAL: 9


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
intp                           Courtesy NEF
cr                             Wilmington Savings Fund Society, FSB, d/b/a Christ
          Case 2:20-bk-11072-SK Doc 68 Filed 01/10/21                                          Entered 01/10/21 21:30:14                      Desc
                              Imaged Certificate of Notice                                     Page 2 of 3
District/off: 0973-2                                               User: tmayC                                                               Page 2 of 2
Date Rcvd: Jan 08, 2021                                            Form ID: van150                                                         Total Noticed: 13
TOTAL: 2 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 10, 2021                                        Signature:            /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 8, 2021 at the address(es) listed
below:
Name                             Email Address
JaVonne M Phillips
                                 on behalf of Creditor Deutsche Bank National Trust Company as Trustee, in trust for registered Holders of Long Beach Mortgage
                                 Loan Trust 2006-9, Asset-Backed Certificates, Series 2006-9 bknotice@mccarthyholthus.com, jphillips@ecf.courtdrive.com

Kathy A Dockery (TR)
                                 EFiling@LATrustee.com

Merdaud Jafarnia
                                 on behalf of Creditor Deutsche Bank National Trust Company as Trustee, in trust for registered Holders of Long Beach Mortgage
                                 Loan Trust 2006-9, Asset-Backed Certificates, Series 2006-9 bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com

Merdaud Jafarnia
                                 on behalf of Interested Party Courtesy NEF bknotice@mccarthyholthus.com mjafarnia@ecf.inforuptcy.com

Nancy L Lee
                                 on behalf of Creditor Deutsche Bank National Trust Company as Trustee, in trust for registered Holders of Long Beach Mortgage
                                 Loan Trust 2006-9, Asset-Backed Certificates, Series 2006-9 bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com

Sean C Ferry
                                 on behalf of Creditor Wilmington Savings Fund Society sferry@raslg.com, sferry@ecf.courtdrive.com

Sean C Ferry
                                 on behalf of Creditor Wilmington Savings Fund Society FSB, d/b/a Christiana Trust, not individually but as Trustee for Pretium
                                 Mortgage Acquisition Trust sferry@raslg.com, sferry@ecf.courtdrive.com

United States Trustee (LA)
                                 ustpregion16.la.ecf@usdoj.gov

Valerie Smith
                                 on behalf of Interested Party Courtesy NEF claims@recoverycorp.com


TOTAL: 9
     Case 2:20-bk-11072-SK Doc 68 Filed 01/10/21                                Entered 01/10/21 21:30:14                Desc
                         Imaged Certificate of Notice                           Page 3 of 3

                                        United States Bankruptcy Court
                                          Central District of California
                                        255 East Temple Street, Los Angeles, CA 90012

                               ORDER AND NOTICE OF DISMISSAL
                       ARISING FROM CHAPTER 13 CONFIRMATION HEARING
    DEBTOR INFORMATION:                                                            BANKRUPTCY NO. 2:20−bk−11072−SK
    Tiffany White
    aka Tiffany Jacobs, aka Tiffany Harris                                   CHAPTER 13
    Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s)., (if any): xxx−xx−9594
    Employer Tax−Identification (EIN) No(s).(if any): N/A
    Debtor Dismissal Date: 1/8/21


    Address:
    1310 Marion Ave.
    Lancaster, CA 93535


Pursuant to the court's findings and conclusions made at the confirmation hearing in this case,
IT IS ORDERED THAT:

(1) debtor's bankruptcy case is dismissed; and
(2) the court retain jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
    under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                  BY THE COURT,
Dated: January 8, 2021                                                            Kathleen J. Campbell
                                                                                  Clerk of Court




Form van150−od13a Rev. 06/2017                                                                                              67 / TDM
